DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-2, 6-10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. Patent No. US 8,315,266 B1 (Hereinafter “Lam”) in view of Connelly et al. Pub. No.: US 2011/0274029 A1 (Hereinafter “Connelly”).

Regarding Claim 1, Lam discloses a set top box (see fig.2 A), comprising: 
at least one antenna (see fig.2A, wireless transceivers 230 antenna); 
a memory storing computer-readable instructions (see col.5, lines 56-57: memory 227 for storing the instructions); and 
a processor configured to execute the computer-readable instructions to (see col.5, lines 48-49: a computing processor 225 executing instructions): 
process received multi-service content for presentation by content consumption devices (see col.5, lines 43-51:the set top box 200 includes a media player 220 (e.g., an internet protocol and/or high definition (HD) media player) in communication with the network extender 210. The media player 220 may combine a hard drive (HD) enclosure with hardware and software for playing audio, video and photos through a home entertainment system… ); 
provide a backhaul connection for communicating data to and from a router (see col.5, lines 34-38: the set top box 200 connected to the residential gateway 134 (or integrated optical network terminal--residential gateway 133) through the coaxial interface 214.); 
provide, via a transceiver controlled by the extender service agent, extended wireless IP connectivity using a fronthaul connection via the antenna to clients in range of IP signals radiated by the antenna (see col.5, lines 61-63 and col,6, lines 10-12: the set top box 200 may include one or more wireless transceivers 230, such as a network interface controller (NIC) 230a or Wi-Fi interface, The WiFi interface 230a may be configured as an access point with the same SSID(s) (service set identifier(s)) as configured by the residential gateway 134….).
Lam fails to explicitly disclose: 
download and configure an extender service agent for implementing extender capability at the set top box;
pair the extender service agent with the router to provide broadband Internet connectivity via the backhaul connection
In analogous art, Connelly teaches:
download and configure an extender service agent for implementing extender capability at the set top box (see paragraph [0011]: MoCA range extender may be initialized. The initialization process may include the downloading of configuration and wireless network parameters to the MoCA range extender, such as wireless SSID, channel number, and encryption keys. Administration of the MoCA range extender may be accomplished through the administration interface of the base WAP. Examiner Note: The MoCA range extender 602 may include one or more output devices, such as a display 606 (or an external television connected to a set-top box),  see fig.6 and paragraph [0034]);
pair the extender service agent with the router to provide broadband Internet connectivity via the backhaul connection (see fig.4 and paragraph [0025]: the MoCA wireless extender 406 may be connected to WAP 408 using coaxial cable 409); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the set top box of Lam with the teaching as taught by Connelly in order to extend a wireless network to connect distant wireless devices that may be located in a WiFi dead zone.

Regarding Claim 2, Lam in view of Connelly disclose the set top box as discussed in the rejection of claim 1. Lam further discloses wherein the backhaul connection includes an IP backhaul connection to the router for providing the wireless IP connectivity (see col.4, lines 28-31).

Regarding Claim 6, Lam in view of Connelly disclose the set top box as discussed in the rejection of claim 1. Connelly further discloses wherein the extender service agent is configured manually by downloading a configuration file and receiving setup input credentials entered manually to connect with the router to provide the extended wireless IP connectivity (see paragraph [0011]).

Regarding Claim 7, Lam in view of Connelly disclose the set top box as discussed in the rejection of claim 1. Connelly further discloses wherein the extender service agent detects the router and performs automatic configuration with a router service agent of the router, the router service agent providing configuration information to the extender service agent for completing setup of the extender service agent (see paragraph [0028]).

Regarding Claim 8, Lam in view of Connelly disclose the set top box as discussed in the rejection of claim 1. Connelly further discloses wherein the extender service agent communicates with the router via a data and control path (see paragraph [0027]).

Regarding Claim 9, the claim is being analyzed with respect to the discussion made in the rejection of claim 1.

Regarding Claim 10, the claim is being analyzed with respect to the discussion made in the rejection of claim 2.

Regarding Claim 14, the claim is being analyzed with respect to the discussion made in the rejection of claims 6 and 7.

 	Regarding Claim 15, the claim is directed toward embody the method of claim 9 in   “non-transitory computer-readable media”. It would have been obvious to embody the procedures of Lam in view of Connelly discussed with respect to claim 9 in “non-transitory computer-readable media” in order that the instructions could be automatically performed by a processor.

Regarding Claim 16, the claim is directed toward embody the method of claim 10 in  “non-transitory computer-readable media”. It would have been obvious to embody the procedures of Lam in view of Connelly discussed with respect to claim 10 in “non-transitory computer-readable media” in order that the instructions could be automatically performed by a processor.

Regarding Claim 20, the claim is directed toward embody the method of claim 14 in “non-transitory computer-readable media”. It would have been obvious to embody the procedures of Lam in view of Connelly  discussed with respect to claim 14 in “non-transitory computer-readable media” in order that the instructions could be automatically performed by a processor.

4.	Claim(s) 3-4, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. Patent No. US 8,315,266 B1 (Hereinafter “Lam”) in view of Connelly et al. Pub. No.: US 2011/0274029 A1 (Hereinafter “Connelly”), further in view of Moreman et al. Pub. No.: US 2021/0352579 A1 (Hereinafter “Moreman”).

Regarding Claim 3, Lam in view of Connelly disclose the set top box as discussed in the rejection of claim 2. Lam further discloses wherein the IP backhaul connection to the router comprises a wired connection (see fig.4 and paragraph [0025]), 
Lam in view of Connelly fail to disclose:
the fronthaul connection using all of an available bandwidth of the transceiver 

and the antenna.

	In analogous art, Moreman teaches:

the fronthaul connection using all of an available bandwidth of the transceiver 

and the antenna (see paragraphs [0023]-[0024]).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the set top box of Lam in view of Connelly with the teaching as taught by Moreman in order to  determine where a range-extending device should be placed to maximize connectivity among wireless devices in a given area.

Regarding Claim 4, Lam in view of Connelly disclose the set top box as discussed in the rejection of claim 2. Lam further discloses wherein the IP backhaul connection to the router comprises a wireless connection  (see col.5, lines 61-63 and col,6, lines 10-12),
Lam in view of Connelly fail to disclose:
 the fronthaul connection and the backhaul connection splitting an available bandwidth of the transceiver and the antenna.
In analogous art, Moreman teaches:
the fronthaul connection and the backhaul connection splitting an available bandwidth of the transceiver and the antenna (see paragraph [0041]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the set top box of Lam in view of Connelly with the teaching as taught by Moreman in order to  determine where a range-extending device should be placed to maximize connectivity among wireless devices in a given area.

Regarding Claim 11, the claim is being analyzed with respect to the discussion made in the rejection of claim 3.

Regarding Claim 12, the claim is being analyzed with respect to the discussion made in the rejection of claim 4.

Regarding Claim 17, the claim is directed toward embody the method of claim 11 in “non-transitory computer-readable media”. It would have been obvious to embody the procedures of Lam in view of Connelly and Moreman discussed with respect to claim 11 in “non-transitory computer-readable media” in order that the instructions could be automatically performed by a processor.

Regarding Claim 18, the claim is directed toward embody the method of claim 12 in  “non-transitory computer-readable media”. It would have been obvious to embody the procedures of Lam in view of Connelly and Moreman discussed with respect to claim 12 in “non-transitory computer-readable media” in order that the instructions could be automatically performed by a processor.

5.	Claim(s) 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. Patent No. US 8,315,266 B1 (Hereinafter “Lam”) in view of Connelly et al. Pub. No.: US 2011/0274029 A1 (Hereinafter “Connelly”), further in view of Lin Pub. No.: US 2013/0039239 A1 (Hereinafter “Lin”).

Regarding Claim 5, Lam in view of Connelly disclose the set top box as discussed in the rejection of claim 1. Lam further discloses the extender service agent detecting a presence of a client device and switching to an operation mode to broadcast the Wi-Fi SSID to the client device (see col. 2, lines 18-26).
Lam in view of Connelly fail to disclose:
wherein the extender service agent provides user presence detection to provide a lower power mode that does not broadcast a Wi-Fi service set identifier (SSID).
In analogous art, Lin teaches:
wherein the extender service agent provides user presence detection to provide a lower power mode that does not broadcast a Wi-Fi service set identifier (SSID) (see paragraphs [0029] and [0039]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the set top box of Lam in view of Connelly with the teaching as taught by Lin in order to provides a wireless communication scheme with low power consumption, thereby providing fast and efficient data transmission between different users.

Regarding Claim 13, the claim is being analyzed with respect to the discussion made in the rejection of claim 5.

Regarding Claim 19, the claim is directed toward embody the method of claim 13 in “non-transitory computer-readable media”. It would have been obvious to embody the procedures of Lam in view of Connelly and Lin discussed with respect to claim 13 in “non-transitory computer-readable media” in order that the instructions could be automatically performed by a processor.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424